Case: 1:20-cv-01045 Document #: 11 Filed: 02/17/20 Page 1 of 2 PagelD #:153

U.S. District Court for the Northern District Of Illinois
Attorney Appearance Form

 

Case Title: JOHN A SCATCHELL v. Case Number: 20 CV 1045
VILLAGE OF MELROSE PARK, et al.

An appearance is hereby filed by the undersigned as attorney for:
SAM C. PITASSI, MICHAEL CASTELLAN AND PETER CAIRA

Attorney name (type or print): Michael D. Bersani
Firm: |Hervas, Condon & Bersani, P.C.

Street address: 333 Pierce Road, Suite 195
City/State/Zip: Itasca, IL 60143

Bar ID Number: 06200897 Telephone Number: (630) 773-4774

(See item 3 in instructions)

Email Address: mbersani@hcbattorneys.com

Are you acting as lead counsel in this case? Xl Yes LJ No
Are you acting as local counsel in this case? Yes LL] No
Are you a member of the court’s trial bar? Xx] Yes [LJ] No
If this case reaches trial, will you act as the trial attorney? Xl Yes [J] No
If this is a criminal case, check your status. [] Retained Counsel

[-] Appointed Counsel
If appointed counsel, are you a

[_] Federal Defender
[_] CJA Panel Attorney

 

In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
| declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 02/17/2020

Attorney signature: S/ Michael D. Bersani
(Use electronic signature if the appearance form is filed electronically.)

Revised 8/1/2015
Case: 1:20-cv-01045 Document #: 11 Filed: 02/17/20 Page 2 of 2 PagelD #:154

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
JOHN A. SCATCHELL, )
)
Plaintiff, )
)
v. ) Case No: 20 CV 1045

)

VILLAGE OF MELROSE PARK, an Illinois ) Honorable Gary Feinerman
Municipal Corporation, MELROSE PARK BD )
OF FIRE AND POLICE COMM’N, RONALD )
SERPICO, SAM PITASSI, MICHAEL )
CASTELLAN, PETER CAIRA, )
)
Defendants. )

CERTIFICATE OF SERVICE

 

I hereby certify that on February 17, 2020, I electronically filed the foregoing

Appearance on behalf of Defendants Sam C. Pitassi, Michael Castellan and Peter Caira, with
the Clerk of the U.S. District Court for the Northern District of Illinois using the CM/ECF
system, which will send notice to:

TO:

Gianna Rochelle Scatchell, 360 West Hubbard Street, Suite 1404, Chicago, IL 60654
312-248-3303; gia@lawfirm.gs

Cass T. Casper, Esq., TALON LAW, LLC, 105 West Madison Street, Suite 1350
Chicago, I] 60602; ctc@talonlaw.com

Jeffrey Fowler, LANER MUCHIN, LTD., 515 N. State Street #2800, Chicago, Illinois 60654;
jfowler@lanemuchin.com

Patrick Halpin O’Connor, HARTIGAN & O’CONNOR, PC, 53 West Jackson Blvd., Suite 460,
Chicago, IL 60604; patoconnor@hartiganlaw.com

K. Austin Zimmer, DEL GALDO LAW GROUP, 141 South Harlem Avenue, Berwyn, IL
60402, 708-222-7000, zimmer@dlglawgroup.com

s/ Michael D. Bersani

Michael D. Bersani, Atty. Bar No. 06200897
Attorney for Defendants Pitassi, Castellan & Caira
HERVAS, CONDON & BERSANI, P.C.

333 Pierce Road, Suite 195

Itasca, Illinois 60143-3156

Phone: 630-773-4774; Fax: 630-773-4851
mbersani@hcbattorneys.com
